Citation Nr: 1244293	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  07-24 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating prior to May 3, 2012 and in excess of 10 percent beginning on that date for the service-connected bilateral hearing loss.

2.  Entitlement to service connection for a heart disorder to include as due to Agent Orange exposure.

3.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for a circulatory disorder of the legs to include ischemia in the bilateral lower extremities and as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2006 and March 2011 rating decisions of the Louisville RO.  The January 2006 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective April 30, 2002.  The March 2011 rating decision denied service connection for ischemic heart disease, hypertension, and circulatory problems affecting the bilateral lower extremities.

In December 2010, the claim for a higher initial rating was remanded for additional development.  A May 2012 rating decision increased the rating to 10 percent, effective May 3, 2012.  Since the Veteran has not expressed satisfaction with the higher rating, and such rating is less than the maximum under the applicable criteria, the matter remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the only issue that was certified for review was a higher rating for bilateral hearing loss even though the Veteran also perfected an appeal of the denial of service connection for a heart disorder.  Applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2012). 

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.

The service connection for hypertension and a circulatory disorder to include ischemia in the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 3, 2012, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing in each ear.

2.  Beginning May 3, 2012, the Veteran's bilateral hearing loss is manifested by no worse than Level V hearing in the right ear and Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss prior to May 3, 2012 and in excess of 10 percent beginning on that date are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.85, 4.86, Diagnostic Code (Code) 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011). The VCAA applies to the instant claim. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As the January 2006 rating decision on appeal granted service connection for bilateral hearing loss, and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this opinion, the General Counsel held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a) did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  In this case, the necessary SOC was issued in August 2008.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for VA examinations that are adequate for rating the disabilities.  See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim. 


Merits of the Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1.  Separate ratings can be assigned for separate periods of time, based upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). See also AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).  Here, staged ratings were assigned.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Pertinent to a claim for an increased rating, lay testimony is competent when it describes symptoms, which supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, for the need for a VA examination to arise, a claimant would only need submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation.). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The Veteran contends that his need for hearing aids demonstrates that his bilateral hearing loss should be assigned higher ratings.

A September 2004 private audiology examination shows that the Veteran's bilateral hearing was normal through 2000 Hz with a HF drop in the moderate range.  Speech responses were in agreement with audiogram and hearing levels.

On December 2004 VA audiological examination, the findings of the private audiogram were noted.  The examiner commented that the Veteran currently did not wear hearing aids but that it was recommended.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
65
70
LEFT
20
20
35
65
70

The pure tone threshold average was 49 in the right ear and 48 in the left ear. Speech audiometry revealed speech recognition ability of 92 percent in each ear.


On June 2007 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
45
75
75
LEFT
30
30
35
65
70

The pure tone threshold average was 58 in the right ear and 50 in the left ear.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.

On May 2012 VA audiological examination, the Veteran described the functional impact of his bilateral hearing loss as being difficult to understand speech when listening on the telephone and decreased enjoyment in watching television.  He was also unable to hear birds chirp and he did not hear the fan belt break on his car recent, which created a safety problem.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
40
80
85
LEFT
25
35
35
70
80

The pure tone threshold average was 60 in the right ear and 55 in the left ear.  Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in left ear.

Relevant laws and regulations stipulate that evaluations of defective hearing range from non-compensable to 100 percent based on the organic impairment of hearing acuity. Hearing impairment is measured by the results of controlled speech discrimination tests together with the average hearing threshold levels (which, in turn, are measured by puretone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria). 

The provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I to XI. Tables VI and VII as set forth in § 4.85(h) are used to calculate the rating to be assigned.  In instances where, because of language difficulties, the Chief of the Audiology Clinic certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(h). 

In cases involving exceptional patterns of hearing impairment, the schedular criteria stipulates that, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz , and 70 decibels or more at 2000 Hertz , the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral; that numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Applying the findings of the first examination to Table VI shows that the Veteran had Level I impairment in each ear.  Since these findings do not represent an exceptional hearing pattern and since the examiner did not certify that the use of the speech discrimination test is not appropriate, the findings were then applied to Table VII.  See 38 C.F.R. §§ 4.85, 4.86 (2012).

Based on application of Table VII, the Veteran's bilateral hearing impairment was consistent with a noncompensable (0 percent) rating.

Applying the findings of the second examination to Table VI shows that the Veteran had Level II impairment in each ear.  Again, there were no exceptional hearing patterns shown or certification from the audiologist to warrant application of Table VIa.  After application of Table VII, the degree of hearing impairment continues to be consistent with a noncompensable (0 percent) rating.

Applying the findings of the third examination to Table VI shows that the Veteran had Level V impairment in the right ear and Level IV impairment in the left ear.  There were no exceptional hearing patterns shown or certification from the audiologist to warrant application of Table VIa.  After application of Table VII, the degree of hearing impairment is consistent with a 10 percent rating.

Based on the evidence, the record shows that the Veteran's bilateral hearing loss did not meet the criteria for a compensable rating prior to the May 2012 VA examination and that the findings at the time of this examination are consistent with a 10 percent rating.  Consequently, a higher rating is not warranted for either staged period.

In a November 2012 Informal Hearing Presentation the Veteran argued that the compensable rating should be earlier than the date of the VA examination in May 2012 since these findings merely confirmed his earlier assertions that his hearing had worsened.

As previously noted, the rating for a hearing disability is based on clinical data obtained from audiometry testing.  Lendenmann, supra.  The Board does not dispute that he Veteran may have noticed a change in his hearing, but only an audiometry test can determine to what degree the hearing changed with the requisite specificity such that a rating may be assigned.  There was no examination between June 2007 and May 2012 and there is no objective evidence of compensable hearing loss upon which to assign an earlier effective date.  The record shows that a VA examination was scheduled for December 2010 and that the examination was canceled due to information received that indicated the Veteran wanted to withdraw his appeal.  His representative also submitted a statement to that effect in January 2011, but when the Veteran was contacted in March 2012 to confirm his intentions he indicated that he wanted to proceed with his claim.  
The preponderance of the evidence is against the assignment higher staged ratings; therefore, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board also considered whether referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321 (2012), but finds that it is not.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.  

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are contemplated by the rating criteria. 

The Veteran asserts that his hearing has worsened over time.  See August 2007 substantive appeal.  Indeed, his hearing did worsen, but it is not shown to be unusual or outside schedular consideration.

The Court has held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board has considered the functional effect of the hearing loss disability as described by the Veteran on the May 2012 VA examination in considering whether an extra schedular rating is appropriate.  In the present case, the Veteran indicated that he had difficulty understanding speech on the telephone, decreased enjoyment in watching television, not being able to hear birds chirp, and an inability to hear the fan belt break on his car.  Hearing loss is expected to include some difficulty in communication and with hearing various sounds, but the Veteran has not demonstrated nor does the evidence suggest that hearing loss impairment is present which was not accounted for during testing, nor is outside the scope of the schedular criteria.  Thus, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted. Thun, supra. 


ORDER

An initial compensable rating prior to May 3, 2012 and an initial rating in excess of 10 percent beginning May 3, 2012 for bilateral hearing loss are denied.


REMAND

In November and December 2010, the Veteran filed claims for service connection that involved ischemic heart disease, blood pressure problems, and circulatory problems in his legs and feet.  He asserts that all of these disorders are related to his exposure to Agent Orange in Vietnam.  These issues were denied in a March 2011 rating decision.  That same month, the Veteran filed a notice of disagreement (NOD) that addressed ischemic heart disease as well as various symptoms such as an enlarged heart, ischemia affecting his arteries, and blood pressure.  However, the RO limited the February 2012 SOC to just ischemic heart disease.  

The Board finds that there is a commonality in the symptoms discussed in the March 2011 correspondence with his claimed disabilities that mandates expansion of the NOD and issues appealed to include more than just ischemic heart disease based on the holding in Clemons.  

The Court of Appeals for Veterans Claims held, in part, that a claim of service connection for PTSD may include any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant). 

Thus, the claim of service connection for heart disease must be expanded to include an enlarged heart.  In light of the Veteran's other assertions, the March 2011 NOD is reasonably construed to encompass his claims for service connection for hypertension and a circulatory problem in his legs, which he identified as ischemia.  Since the SOC in February 2012 only addressed ischemic heart disease, the Veteran is entitled to an SOC that addresses these additional issues.

The Board is obligated to remand the issues of entitlement to service connection for hypertension and ischemia in the legs for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board is not obligated, however, to undertake any additional action such as development of these claims.  Therefore, the Veteran may submit medical evidence in support of his claims for service connection.  

Generally, in order for a veteran to prevail on the merits for a service-connection claim, the Board must find (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With regard to the claimed heart disability, the February 2011 VA examination is insufficient evidence to decide the claim.  While the medical professional did not find evidence of ischemic heart disease on examination or a diagnosis of such in the record, the Board notes that the Veteran had an abnormal EKG in July 2007 that revealed biatrial enlargement.  The examiner did not discuss whether there is clinical significance to this finding and whether it is demonstrative of heart pathology; therefore, another examination with an opinion is needed.  

Since then, the RO also received a statement from the Veteran in March 2011 that states a recent EKG at the VA clinic shows that he has an enlarged heart.  Since no VA treatment records have been associated with the claims file since August 2010, all pertinent records since then must be sought.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC regarding the issues of entitlement to service connection for hypertension and a circulatory problem of the legs to include ischemia.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

2.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for a heart disorder since August 2010.  Of particular interest are VA treatment records to include an EKG at a VA clinic that revealed an enlarged heart.

3.  After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies. 

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.

4.  Once all available medical records have been received, arrange for a VA heart examination with an appropriate physician.

(a) The purposes of the examination are to determine:

* whether the Veteran has a current heart disorder; and

* whether any currently diagnosed heart disorder is related to military service.

(b) The following considerations will govern the examination:

* The claims file and a copy of this remand will be made available to the examining physician who must acknowledge receipt and review of these materials in any report generated as a result of this remand.

* If deemed appropriate by the physician, the Veteran must be scheduled for further examinations.  All indicated tests and studies must be performed. 

* The examiner must provide an opinion as to whether the Veteran has a current heart disorder.  

* The examining physician must discuss whether there is clinical significance to the July 2007 EKG findings that showed biatrial enlargement and, if so, what heart pathology is associated with it.  The examiner must also comment on any other subsequent evidence of a heart abnormality and explain its significance.

* The examiner must provide an opinion as to whether any current heart disorder is related to any incident of service, to specifically include exposure to Agent Orange in Vietnam.  The examiner is advised that the Veteran served in Vietnam and that his exposure to herbicides that include Agent Orange is presumed.

* In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. 

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

* The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5.  Undertake any additional development deemed necessary and then readjudicate the issue of service connection for a heart disorder that is on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


